Case 2:14-cr-00012-LGW-BWC Document 881 Filed 03/23/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA
Case No. 2:14cer012
ORDER ON MOTION FOR

v. SENTENCE REDUCTION UNDER
. 18 U.S.C. § 3582(c)(1)(A)

(COMPASSIONATE RELEASE)
MAURICIO LEPE-CHOLICO

Upon motion of XJ the defendant [ the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable
factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the
Sentencing Commission,

IT IS ORDERED that the motion is:

[_] GRANTED

LJ The defendant’s previously imposed sentence of imprisonment of is reduced to

. If this sentence is less than the amount of time the defendant already served, the sentence
is reduced to a time served; or

[ | Time served.

If the defendant’s sentence is reduced to time served:

[| This order is stayed for up to fourteen days, for the verification of the
defendant’s residence and/or establishment of a release plan, to make
appropriate travel arrangements, and to ensure the defendant’s safe
release. The defendant shall be released as soon as a residence is verified,

a release plan is established, appropriate travel arrangements are made,
Case 2:14-cr-00012-LGW-BWC Document 881 Filed 03/23/21 Page 2 of5

and it is safe for the defendant to travel. There shall be no delay in
ensuring travel arrangements are made. If more than fourteen days are
needed to make appropriate travel arrangements and ensure the
defendant’s safe release, the parties shall immediately notify the court and
show cause why the stay should be extended; or
[ There being a verified residence and an appropriate release plan in place,
this order is stayed for up to fourteen days to make appropriate travel
arrangements and to ensure the defendant’s safe release. The defendant
shall be released as soon as appropriate travel arrangements are made and
it is safe for the defendant to travel. There shall be no delay in ensuring
travel arrangements are made. If more than fourteen days are needed to
make appropriate travel arrangements and ensure the defendant’s safe
release, then the parties shall immediately notify the court and show cause
why the stay should be extended.
LI The defendant must provide the complete address where the defendant will reside
upon release to the probation office in the district where they will be released because it
was not included in the motion for sentence reduction.
[ | Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”
of [| probation or L supervised release of months (not to exceed the unserved
portion of the original term of imprisonment).
L_] The defendant’s previously imposed conditions of supervised release apply to
the “special term” of supervision; or

[ The conditions of the “special term” of supervision are as follows:
Case 2:14-cr-00012-LGW-BWC Document 881 Filed 03/23/21 Page 3 of 5

[] The defendant’s previously imposed conditions of supervised release are unchanged.
LJ The defendant’s previously imposed conditions of supervised release are modified as

follows:

CJ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

DENIED after complete review of the motion on the merits.

FACTORS CONSIDERED (Optional)

Defendant contends his medical conditions, i.e. chronic asthma, possible irritable bowel
syndrome, prediabetes, Hepatitis C, and compromised immune system due to corticosteroids,
together with the risks associated with COVID-19, qualify as “extraordinary and compelling
reasons” under 18 U.S.C. § 3582(c) that warrant compassionate release. The Court finds
Defendant has exhausted his administrative remedies with regard to his chronic asthma and
compromised immune system, but he has not exhausted his administrative remedies with regard
to his remaining alleged conditions because he did nat mention them in his reduction-in-sentence
request to the Bureau of Prisons. Nevertheless, the Court will assume, without deciding, that
Defendant has met his burden to show extraordinary and compelling reasons under § 3582(c).

That is not the end of the Court’s analysis, however. The factors contained in 18 U.S.C.
§ 3553(a) weigh in favor of Defendant serving the sentence imposed. In the underlying case, a
confidential source reported that Defendant dealt in kilogram-size amounts of cocaine and

“cooked” it into crack. Defendant also purchased a minimum ofa half-pound of crystal
Case 2:14-cr-00012-LGW-BWC Document 881 Filed 03/23/21 Page 4of5

methamphetamine from one of his co-defendants weekly over a period of at least three months
for a total amount of 2.7216 kilograms of crystal methamphetamine. Additionally, Defendant
purchased a minimum of 1.5 pounds of crystal methamphetamine from another co-defendant.
Defendant sold crystal methamphetamine via two controlled purchases involving law
enforcement for a total of 54.7 grams. He also arranged for the purchase of firearms to carry out
his plans. In total, the presentence investigation report attributed Defendant with 3.4567
kilograms of crystal methamphetamine. In May 2014, pursuant to a plea agreement, Defendant
pleaded guilty to conspiracy to possess with intent to distribute and to distribute fifty grams or
more of a mixture of methamphetamine and quantities of cocaine and oxycodone. With a total
offense level of forty-one and a criminal history category of I, Defendant’s advisory guideline
range was 324 to 405 months’ imprisonment. In November 2014, the Court departed downward
and sentenced Defendant to 180 months’ imprisonment. Defendant’s projected release date is
November 22, 2026, meaning he has over five and one-half years left to serve. If he were
released now, he will have served well below both his advisory guidelines and his favorable
sentence. Notably, Defendant is scheduled to receive his first dose of the COVID-19 vaccine on
April 5, 2021, which significantly diminishes the probability that Defendant will become ill from
the virus. After considering the § 3553(a) factors, the Court concludes that granting Defendant
compassionate release at this juncture would not reflect the seriousness of his crime, promote
respect for the law, provide just punishment for the offense, nor afford general or specific
deterrence for similar offenses.

[] DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.
Case 2:14-cr-00012-LGW-BWC Document 881 Filed 03/23/21 Page5of5

IT IS SO ORDERED.

Dated: f r
Nach L324 KC

earce STATES DISTRICT ee

 
